DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-19 of U.S. Patent No. 10661846. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 7 is contained within claim 13 of the Patent;
Claims 8-11 are similar to claims 14,17,18 and 19 in the Patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office actionThe following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 7-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hesse (US 7753391) in view of Osada (US 5882028). Regarding claims 1,7 and 8, Hesse discloses a fifth wheel hitch comprising: 
a pair of support frames (43,45) selectively attachable to load bed (14) of a towing vehicle; 
a pair of mounting brackets (127,125) attached to the pair of support frames;
a cross-member (145) positioned between the pair of support frames; 
a beam (79) rotationally secured with said cross-member; 
a skid plate (31) rotationally secured to said beam, wherein said skid plate rotates about a transverse axis (83, traverse relative to the to the axis 85,97,111); and 
a dampener (95) engaged with said beam, Hesse does not show that the dampener dampens radial displacement of said skid plate along 360 degrees of said transverse axis while allowing free rotation of said skid plate about said transverse axis. However, Osada discloses a support structure for a fifth wheel hitch comprising: a dampener (7) that fits within a circular housing (4). It would have been obvious for one of ordinary skill in the art to modify Hesse by adding a dampener onto the circular housing of the beam (79) where the transverse axis (83) meets the beam (see figure 7 in Hesse), in order to dampen and reduce vibrations between the connection of the skid plate and the beam, wherein the connection would reduce radial displacement of the skid plate along 360 degrees relative to the transverse axis while also allowing free rotation of the skid plate about the transverse axis. Wherein the combination to Hesse and Osada can be seen as the use of known technique to improve similar devices (methods, or products) in the same way, in the instant case Osada dampener also acts as a shock absorber for the connection in between the skid plate and the beam, wherein the combination of Hesse and Osada ends with a connection that would dampen, reduce vibrations and act as a shock absorber.

Regarding claim 3, Hesse does not specifically disclose a fastener extending through at least a portion of and securing together said beam and cross-member.  Nevertheless, it would have been understood that the beam and cross-member would have to be fastened together so as to ensure a workable device.  Hesse teaches fasteners in other locations.  In particular, a fastener (139,137) is taught by Hesse at figure 8.  It would have been obvious for one of ordinary skill in the art to modify Hesse by adding a fastener in between the cross-member and the beam in order to allow rotation in between them and in order to secure the connection between the beam and cross-member (so the connection does not come apart). Wherein the combination can be seen as a combination of prior art elements according to known methods to yield predictable results. In the instant case the combination ends with a way to secure the cross-member and the beam together.
Regarding claim 9, wherein Hesse further discloses a pair of mounting brackets (45,43) attached to the pair of support frames (see rejection of claim 6 above); also the dampener (95) can be seen as the one that secures the beam along a first axis (85,97,111), wherein the dampener dampens longitudinal displacement of the beam generally along the first axis; and, the dampener introduces by Osada as mentioned above can be seen as the one  connection that would reduce radial displacement of the skid plate along 360 degrees relative to the transverse axis while also allowing free rotation of the skid plate about the transverse axis.
Regarding claims 10 and 11, Osada dampener is made of Rubber (see Col. 2, lines 52-55 in Osada), wherein it would have been obvious for one of ordinary skill in the art to modify all the dampeners in the combination to be made of Rubber as it is easily available and is easily .

Allowable Subject Matter
Claims 4-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611